Citation Nr: 0318307	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  97-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sickle cell trait 
or a chronic disability manifested by sickle cell trait.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant served on active duty from October 1971 to 
November 30, 1993. 
This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a decision by the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board in March 1999 and 
October 2000.  At that time the issues perfected for 
appellate review were service connection for sickle cell 
trait or a chronic disability manifested by sickle cell trait 
and GERD.  The Board, in pertinent part, remanded these issue 
to the RO for additional development.  The case has been 
returned to the Board for review.  In a February 2003 
supplemental statement of the case the RO characterized the 
issue regard GERD as GERD with lactase deficiency.  Lactase 
deficiency is a disorder separate from the GERD.  Service 
connection for a lactase disorder has not been formerly 
adjudicated by the RO and this issue is referred to the RO 
for appropriate action.  Thus the issues are as stated on the 
title page of this decision.  The issue of entitlement to 
service connection for sickle cell trait or a chronic 
disability resulting from sickle cell trait will be discussed 
in the Remand portion of this decision.


FINDING OF FACT

GERD is of service origin.  


CONCLUSION OF LAW

GERD was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), and correspondence from the RO the appellant 
and his representative of the evidence necessary to 
substantiate his claims and the VCAA, including what evidence 
the VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
182 (2002).

Additionally, the Board finds that all available evidence and 
records identified by the appellant as plausibly relevant to 
his pending claims have been collected for review.  The Board 
has requested additional development including VA examination 
and opinion.  The RO has made an unsuccessful attempt to 
obtain the veteran's retirement examination and the Board is 
of the opinion that additional attempts in this area would 
not be successful.  Accordingly, the Board finds that the 
requirements under the VCAA have been met.  

Factual Background

The October 1971 enlistment examination report contains no 
pertinent abnormality.  A November 1982 Emergency Care and 
Treatment medical record shows that the veteran reported 
symptoms that included diarrhea, vomiting, nausea, and 
abdominal pain.  The diagnosis was acute gastroenteritis.  
The veteran's Report of History recorded during the September 
1993 retirement examination shows no pertinent history or 
complaint.  The retirement examination is not on file.

He was seen at the dispensary on January 19, 1994 for test 
follow-up.  At that time it was reported that an n upper 
gastrointestinal series conducted on December 27, 1993 showed 
GERD.  On February 2, 1994 it was remarked "final on retire 
physical".  The diagnostic assessment included sickle cell 
trait, G6PD deficiency and GERD.  

A VA examination was conducted in March 1994.  The veteran 
reported that at the time of his retirement examination 
sickle cell trait and G6PD deficiency were found.  He did not 
refer to gastrointestinal problems.  An examination of the 
gastrointestinal system showed no abnormality.  

In July 1997, the veteran submitted a medical article 
regarding sickle cell trait, which noted that it rarely 
caused symptoms.  The article also reported symptomatology 
that did occur in the small percentage of persons who did 
experience symptoms related to sickle cell trait.   

A VA examination was conducted in June 1998.  The diagnoses 
included sickle cell trait, by history, G6PD deficiency, and 
mild anemia (hypochromic and microcytic).  

A VA examination was conducted in December 1999.  In regard 
to GERD, the examiner reported that the etiology of this 
disease was not clear.  The examiner concluded that the 
veteran had a good history of GERD and that his symptoms 
remained mild.  The veteran gave a history of GERD, which was 
proven by an upper gastrointestinal series conducted in 1993.  
The examiner stated that no further evaluation is needed.  
Further, the veteran had a history of lactase deficiency, 
which caused his diarrhea and gas.  

Military outpatient records dated from 1994 to 2002 show 
treatment for several disabilities.  In February 2000 GERD 
was diagnosed.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Further, regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a condition noted during service is not shown to be 
chronic, continuity of symptoms sufficient to establish the 
chronic character of the condition after service must be 
present for an appropriate grant of service connection.  
38 C.F.R. § 3.303.

To summarize, lay statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that a portion of the veteran's retirement 
examination is unavailable.  The United States Court of 
Appeals for Veterans Claims (Court), in O'Hare v. Derwinski, 
1 Vet. App. 365 (1991), held that the Board's obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule is "heightened" where 
the service medical records are presumed destroyed.

The evidence shows that the veteran's retirement examination 
has not been furnished by the appropriate service department.  
He retired from active duty on November 30, 1993.  However, 
the dispensary records dated in January and February 1994 
show that the veteran underwent additional testing in 
conjunction with his retirement examination, which indicates 
the presence of symptoms at that time.  The tests included an 
upper gastrointestinal series conducted on December 27, 1993 
and apparently laboratory studies.  These reports show the 
presence of GERD.  Thus, the Board is satisfied that the GERD 
was present during service.  At the time of the December 1999 
examination the VA examiner concluded that the veteran had a 
good history of GERD and that no further evaluation was 
needed.  Military outpatient records, dated in February 2000 
contain a diagnosis of GERD.  Accordingly, the Board finds 
that the GERD initially began while the veteran was on active 
duty.  Accordingly, service connection for GERD is warranted.


ORDER

Service connection for GERD is granted.  


REMAND

Concerning the sickle cell trait, the December 1999 VA 
examination found no evidence of anemia.  A March 2002 
military outpatient report indicates the presence of anemia.  
As such, the Board is of the opinion that additional 
development is warranted.

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the veteran the 
appropriate release of information form 
in order to obtain copies of any 
additional pertinent treatment records 
from 325th Medical group, Tyndall Air 
Force Base, Florida covering the period 
from May 2002 to the present.  

2.  A VA examination by a hematologist 
should be conducted to determine the 
presence of any disability and pathology 
associated with the sickle cell trait.  
In additional to blood studies any other 
testing deemed necessary should be 
performed.  The claims folder is to be 
made available to the examiner prior to 
the examination.  Following the 
examination it is requested that the 
examiner identify any disability and/or 
pathology associated with the sickle cell 
trait.  

3.  There after, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review. No action is required of the appellant 
unless and until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


	
		
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

